                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     CAVE CONSULTING GROUP, INC.,                       Case No. 15-cv-03424-JCS
                                                        Plaintiff,
                                   8
                                                                                            NOTICE OF FILING UNDER SEAL
                                                 v.
                                   9

                                  10     OPTUMINSIGHT, INC.,
                                                        Defendant.
                                  11

                                  12          The Court has issued an order resolving the parties’ motions for summary judgment and
Northern District of California
 United States District Court




                                  13   motions to exclude expert testimony, provisionally filed under seal to allow the parties an

                                  14   opportunity to seek redactions from the version that will eventually be filed in the public record.

                                  15   As stated in that order, any proposed redactions shall be filed within fourteen days, an updated

                                  16   joint case management statement shall be filed no later than September 27, 2019, and a case

                                  17   management conference will occur on October 4, 2019 at 2:00 PM.

                                  18          IT IS SO ORDERED.

                                  19   Dated: August 28, 2019

                                  20                                                    ______________________________________
                                                                                        JOSEPH C. SPERO
                                  21                                                    Chief Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
